Citation Nr: 1702183	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-42 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for fibromyalgia.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to June 1989.  

This case comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Board remanded the matter for additional development.  

In a March 2016 rating decision, service connection for posttraumatic stress disorder (PTSD) was granted, and the effective date assigned for the award of a TDIU was March 12, 2008, noted to be the date the initial criteria were met.  

In October 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) regarding the likelihood that the etiology of the Veteran's fibromyalgia is related to service, which was received in December 2016.  Although the Veteran was not provided with the opinion, she is not prejudiced by the adjudication given the favorable decision below.  Additionally, the decision includes the relevant content of the December 2016 opinion.


FINDING OF FACT

The Veteran has fibromyalgia that is related to service.  


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

II.  Analysis

The Veteran seeks service connection for fibromyalgia.  She asserts that fibromyalgia had its onset during service.  

Service treatment records reflect complaints of pain diagnosed as fibromyositis.  The December 2016 VHA opinion states that the term fibromyositis was previously used for what is now referred to as fibromyalgia.  It was noted that based upon the constellation of the Veteran's recurrent symptoms together with the previous diagnosis of fibromyositis, it is at least as likely as not that the Veteran's current fibromyalgia had its onset during active service.  

The Board notes that the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   

Although service connection has been established for lumbar paravertebral fibromyositis and cervical paravertebral myositis, under Diagnostic Codes 5237 and 5021-5237, respectively, as well as associated headaches, and although the VHA opinion states that cervical and lumbosacral paravertebral myositis is an alternative term for fibrositis/fibromyalgia where localized symptoms in the neck and low back may be present, symptoms associated with the Veteran's fibromyalgia were noted to include bladder symptoms.  In any case, the assignment of disability ratings is a downstream issue to be made by the RO in the first instance.

In view of the evidence and Diagnostic Code 5025 pertaining to fibromyalgia, the Board finds that the evidence is in at least equipoise and thus, resolving doubt in the Veteran's favor, service connection for fibromyalgia is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board notes that grant of direct service connection in the decision above obviates the need for a discussion of secondary service connection.  


ORDER

Service connection for fibromyalgia is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


